UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 1, 2007 (May 30,2007) SENIOR HOUSING PROPERTIES TRUST Maryland 001-15319 04-3445278 (State of organization) (Commission file number) (I.R.S. Employer Identification Number) 400 Centre Street, Newton, Massachusetts 02458 617-796-8350 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03.AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. ITEM 8.01.OTHER EVENTS. (A)Trustees At the annual meeting of the shareholders of Senior Housing Properties Trust, or the Company, held on May 30, 2007, the shareholders elected John L. Harrington and Adam D. Portnoy as Group II Trustees, with a three year term of office until the Company’s annual shareholders’ meeting in 2010 (and in each case until his successor shall have been elected and qualified).Frank J. Bailey and Barry M. Portnoy, as Group I Trustees with a term of office expiring in 2009, and Frederick N. Zeytoonjian, as a Group III Trustee with a term of office expiring in 2008 (and in each case until his successor shall have been elected and qualified) continue to serve as the Company’s other trustees. (B)Amendment to Declaration of Trust Also at the annual shareholders’ meeting held on May 30, 2007, the Company’s shareholders approved an amendment to the Company’s declaration of trust which provides that any shareholder who violates the declaration of trust or bylaws of the Company will indemnify and hold the Company harmless from and against all costs, expenses, penalties, fines and other amounts, including attorneys’ and other professional fees, arising from the shareholder’s violation, together with interest on such amounts.
